743 N.W.2d 781 (2008)
16 Neb. Ct. App. 327
Kristi A. SHAFER, Appellee
v.
Layne D. SHAFER, Appellant.
No. A-06-362.
Court of Appeals of Nebraska.
January 22, 2008.
Brian J. Davis and Claude E. Berreckman, Jr., of Berreckman & Berreckman, P.C., Cozad, for appellant.
Kent A. Schroeder, of Ross, Schroeder & George, L.L.C., Kearney, for appellee.
IRWIN, SIEVERS, and CASSEL, Judges.
PER CURIAM.
This matter is before the court on the motion for rehearing of Layne D. Shafer regarding our opinion reported in Shafer v. Shafer, 16 Neb.App. 170, 741 N.W.2d 173 (2007). We overrule the motion, but modify the opinion as follows:
In that portion of the opinion designated the "Analysis" the last paragraph of the section addressing the treatment of the cattle, id. at 178-79, 741 N.W.2d at 179, is withdrawn, and the following paragraph is substituted in its place:
The change in the property division attributable to this modification is as follows: The trial court found that the total net marital estate was $446,462, which when reduced by $59,600 becomes $386,862. Thus, half of the net marital estate is $193,431. The trial court awarded Kristi $197,725 as her "net marital estate award" and an equalizing payment of $25,506. We eliminate the equalizing payment, leaving Kristi with a total of $197,725approximately 51 percent of the net marital estate. In all other respects, we affirm the trial court's property division.
The remainder of the opinion shall remain unmodified.
FORMER OPINION MODIFIED.
MOTION FOR REHEARING OVERRULED